DETAILED ACTION
Status of Claims: Claims 1-30 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 10, 11, 19, 20, 24, and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US 20220353045 A1).
Regarding claim 1, Zhao et al. disclose an apparatus, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, at a first user equipment (UE), an indication of sidelink resources for communicating with a second UE and an indication of uplink resources for providing sidelink feedback information to a base station (paragraph [0064]; a network device 20 sends configuration information to the first terminal device. The configuration information may be used to configure the sidelink transmission resource and a transmission resource corresponding to the PUCCH for the first terminal device. The sidelink feedback information is carried in the PUCCH, and report the sidelink feedback information to the network device through the PUCCH); monitor the indicated sidelink resources for a sidelink shared channel transmission; generate the sidelink feedback information for the sidelink shared channel transmission in accordance with the monitoring (paragraph [0064]; the second terminal device the sidelink data from the first terminal on a transmission resource corresponding to the PSSCH); and transmit the sidelink feedback information for the sidelink shared channel transmission to the base station over the indicated uplink resources (paragraph [0064]; The sidelink feedback information is used to indicate whether the sidelink data is properly received by the second terminal device. The first terminal device may carry the sidelink feedback information in the PUCCH, and report the sidelink feedback information to the network device through the PUCCH).
Regarding claim 6, Zhao et al. further suggest wherein the instructions to receive the indication of uplink resources are further executable by the processor to cause the apparatus to: receive downlink control information directly from the base station, the downlink control information comprising the indication of uplink resources (paragraph [0068]; the network device may configure the sidelink transmission resource and the transmission resource corresponding to the PUCCH for the first terminal device through Downlink Control Information (DCI) (paragraph [0058]; network device such as a base station allocates sidelink transmission resources to a terminal device A in a vehicle and/or a terminal device B through a downlink).  
Regarding claim 10, Zhao et al. further suggest wherein the instructions are further executable by the processor to cause the apparatus to: transmit the sidelink feedback information for the sidelink shared channel transmission to the second UE (fig. 8; sidelink feedback information for sidelink data (PSSCH) is transmitted from one terminal to another).  
Regarding claim 11, Zhao et al. disclose an apparatus, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit, to a first user equipment (UE), an indication of sidelink resources for communication with a second UE and an indication of uplink resources for providing sidelink feedback information to a base station (paragraph [0064]; a network device 20 sends configuration information to the first terminal device. The configuration information may be used to configure the sidelink transmission resource and a transmission resource corresponding to the PUCCH for the first terminal device. The sidelink feedback information is carried in the PUCCH, and report the sidelink feedback information to the network device through the PUCCH); and transmit, by the second UE, a sidelink shared channel transmission over the indicated sidelink resources to the first UE (paragraph [0064]; The sidelink feedback information is used to indicate whether the sidelink data is properly received by the second terminal device. The first terminal device may carry the sidelink feedback information in the PUCCH, and report the sidelink feedback information to the network device through the PUCCH).  
Regarding claim 19, Zhao et al. further suggest receiving the sidelink feedback information for the sidelink shared channel transmission from the first UE (fig. 8; sidelink feedback information for sidelink data (PSSCH) is transmitted from one terminal to another).  
Regarding claim 20, Zhao et al. disclose a method of wireless communications, comprising: receiving, at a first user equipment (UE), an indication of sidelink resources for communicating with a second UE and an indication of uplink resources for providing sidelink feedback information to a base station (paragraph [0064]; a network device 20 sends configuration information to the first terminal device. The configuration information may be used to configure the sidelink transmission resource and a transmission resource corresponding to the PUCCH for the first terminal device. The sidelink feedback information is carried in the PUCCH, and report the sidelink feedback information to the network device through the PUCCH); monitoring the indicated sidelink resources for a sidelink shared channel 6 transmission; generating the sidelink feedback information for the sidelink shared channel transmission in accordance with the monitoring (paragraph [0064]; the second terminal device the sidelink data from the first terminal on a transmission resource corresponding to the PSSCH); and transmitting the sidelink feedback information for the sidelink shared channel transmission to the base station over the indicated uplink resources (paragraph [0064]; The sidelink feedback information is used to indicate whether the sidelink data is properly received by the second terminal device. The first terminal device may carry the sidelink feedback information in the PUCCH, and report the sidelink feedback information to the network device through the PUCCH).  
Regarding claim 24, Zhao et al. further suggest receiving downlink control information directly from the base station, the downlink control information comprising the indication of uplink resources (paragraph [0068]; the network device may configure the sidelink transmission resource and the transmission resource corresponding to the PUCCH for the first terminal device through Downlink Control Information (DCI) (paragraph [0058]; network device such as a base station allocates sidelink transmission resources to a terminal device A in a vehicle and/or a terminal device B through a downlink).  
Regarding claim 28, Zhao et al. disclose a method of wireless communications, comprising: transmitting, to a first user equipment (UE), an indication of sidelink resources for communication with a second UE and an indication of uplink resources for providing sidelink feedback information to a base station (paragraph [0064]; a network device 20 sends configuration information to the first terminal device. The configuration information may be used to configure the sidelink transmission resource and a transmission resource corresponding to the PUCCH for the first terminal device. The sidelink feedback information is carried in the PUCCH, and report the sidelink feedback information to the network device through the PUCCH); and transmitting, by the second UE, a sidelink shared channel transmission over the indicated sidelink resources to the first UE (paragraph [0064]; The sidelink feedback information is used to indicate whether the sidelink data is properly received by the second terminal device. The first terminal device may carry the sidelink feedback information in the PUCCH, and report the sidelink feedback information to the network device through the PUCCH).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 12-17, 21-23, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20220353045 A1) in view of Liu et al. (US 20220141866 A1).
Regarding claim 2, Zhao et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest receiving sidelink control information from the second UE, the sidelink control information comprising the indication of uplink resources. However, Liu et al. from the same or similar field of endeavor suggest receiving sidelink control information from the second UE, the sidelink control information comprising the indication of uplink resources (paragraph [0151]; the resource for transmitting the target sidelink information is a PUCCH resource and/or a PSFCH resource, the control node may only indicate at least one of at least one resource set of type 2 and at least one resource of type 2 to the first terminal by using the first scheduling signaling) (paragraph [0147]; the first scheduling may include SCI signaling (sidelink control information exchanged between terminals)). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Zhao et al.’s method/system the step of receiving sidelink control information from the second UE, the sidelink control information comprising the indication of uplink resources as suggested by Liu et al. to configuring the resources for the terminals to communicate between them. The motivation would have been to provide a solution in obtaining uplink resources for transmitting sidelink information to a base station or control node to improve resource configuration flexibility (paragraphs [0003] [0159]).
Regarding claim 3, Liu et al. further suggest wherein the sidelink control information further comprises the indication of sidelink resources (paragraph [0147]; resource configured may include PSSCH resource set).  
Regarding claim 4, Zhao et al. further suggest wherein the sidelink control information further comprises one or more of: a hybrid automatic repeat request process identifier, a sidelink process identifier, a sidelink assignment index, a group index, a new feedback indicator, a trigger bit, or any combination thereof (paragraph [0103]; indication information included in the signaling is a sidelink assignment indicator). Liu et al. also disclose this limitation (paragraphs [0175] [0178]).
Regarding claim 5, Liu et al. further suggest wherein the instructions to generate the sidelink feedback information are further executable by the processor to cause the apparatus to: generate a hybrid automatic repeat request codebook according to one or more of: the hybrid automatic repeat request process identifier, the sidelink process identifier, the sidelink assignment index, the group index, the new feedback indicator, or the trigger bit (paragraph [0056]; the HARQ-ACK information for the TBs in a manner (such as a codebook) specified by a protocol into a piece of new HARQ-ACK information (for example, a bitmap (Bitmap)), and report the new HARQ-ACK information to the control node).  
Regarding claim 12, Zhao et al. disclose all the subject matter of the claimed invention as recited in claim 11 above without explicitly suggest transmitting sidelink control information to the first UE, the sidelink control information comprising the indication of the uplink resources. However, Liu et al. from the same or similar field of endeavor suggest transmitting sidelink control information to the first UE, the sidelink control information comprising the indication of the uplink resources (paragraph [0151]; the resource for transmitting the target sidelink information is a PUCCH resource and/or a PSFCH resource, the control node may only indicate at least one of at least one resource set of type 2 and at least one resource of type 2 to the first terminal by using the first scheduling signaling) (paragraph [0147]; the first scheduling may include SCI signaling (sidelink control information exchanged between terminals)). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Zhao et al.’s method/system the step of transmitting sidelink control information to the first UE, the sidelink control information comprising the indication of the uplink resources as suggested by Liu et al. to configuring the resources for the terminals to communicate between them. The motivation would have been to provide a solution in obtaining uplink resources for transmitting sidelink information to a base station or control node to improve resource configuration flexibility (paragraphs [0003] [0159]).
Regarding claim 13, Liu et al. further suggest wherein the sidelink control information further comprises the indication of sidelink resources (paragraph [0147]; resource configured may include PSSCH resource set).  
Regarding claim 14, Zhao et al. further suggest wherein the sidelink control information further comprises one or more of: a hybrid automatic repeat request process identifier, a sidelink process identifier, a sidelink assignment index, a group index, a new feedback indicator, a trigger bit, or any combination thereof (paragraph [0103]; indication information included in the signaling is a sidelink assignment indicator). Liu et al. also disclose this limitation (paragraphs [0175] [0178]).
Regarding claim 15, Liu et al. further suggest receive an indication of one or more UE identifiers from the base station, the one or more UE identifiers corresponding to at least the first UE, wherein transmitting the indication of uplink resources is based at least in part on receiving the indication of the one or more UE identifiers (paragraph [0175]; scheduling signaling may include terminal identifier, a group identifier, a resource identifier and a service identifier, a HARQ process identifier, a sidelink information feedback resource identifier, a transmission type identifier, a resource scheduling type identifier) (paragraphs [0072-0073]; target sidelink information includes at least one of first sidelink information and second sidelink information).  
Regarding claim 16, Liu et al. further suggest wherein the instructions to receive one or more UE identifiers from the base station are further executable by the processor to cause the apparatus to: receive downlink control information from the base station, the downlink control information comprising the indication of the one or more UE identifiers (paragraph [0175]; scheduling signaling may include terminal identifier, a group identifier, a resource identifier and a service identifier, a HARQ process identifier, a sidelink information feedback resource identifier, a transmission type identifier, a resource scheduling type identifier).  
Regarding claim 17, Liu et al. further suggest wherein the instructions are further executable by the processor to cause the apparatus to: receive a message configuring the second UE with a mapping between a set of UE identifiers and a set of hybrid automatic repeat request process identifiers, wherein transmitting the indication of uplink resources is based at least in part on receiving the message (paragraph [0175]; scheduling signaling may include terminal identifier, a group identifier, a resource identifier and a service identifier, a HARQ process identifier, a sidelink information feedback resource identifier, a transmission type identifier, a resource scheduling type identifier) (paragraphs [0072-0073]; target sidelink information includes at least one of first sidelink information and second sidelink information. The sidelink information may include at least one of HARQ-ACK information).  
Regarding claim 21, Zhao et al. disclose all the subject matter of the claimed invention as recited in claim 20 above without explicitly suggest receiving sidelink control information from the second UE, the sidelink control information comprising the indication of uplink resources. However, Liu et al. from the same or similar field of endeavor suggest receiving sidelink control information from the second UE, the sidelink control information comprising the indication of uplink resources (paragraph [0151]; the resource for transmitting the target sidelink information is a PUCCH resource and/or a PSFCH resource, the control node may only indicate at least one of at least one resource set of type 2 and at least one resource of type 2 to the first terminal by using the first scheduling signaling) (paragraph [0147]; the first scheduling may include SCI signaling (sidelink control information exchanged between terminals)). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Zhao et al.’s method/system the step of receiving sidelink control information from the second UE, the sidelink control information comprising the indication of uplink resources as suggested by Liu et al. to configuring the resources for the terminals to communicate between them. The motivation would have been to provide a solution in obtaining uplink resources for transmitting sidelink information to a base station or control node to improve resource configuration flexibility (paragraphs [0003] [0159]).
Regarding claim 22, Zhao et al. further suggest wherein the sidelink control information further comprises one or more of: a hybrid automatic repeat request process identifier, a sidelink process identifier, a sidelink assignment index, a group index, a new feedback indicator, a trigger bit, or any combination thereof (paragraph [0103]; indication information included in the signaling is a sidelink assignment indicator). Liu et al. also disclose this limitation (paragraphs [0175] [0178]).
Regarding claim 23, Liu et al. further suggest generating a hybrid automatic repeat request codebook according to one or more of: the hybrid automatic repeat request process identifier, the sidelink process identifier, the sidelink assignment index, the group index, the new feedback indicator, or the trigger bit (paragraph [0056]; the HARQ-ACK information for the TBs in a manner (such as a codebook) specified by a protocol into a piece of new HARQ-ACK information (for example, a bitmap (Bitmap)), and report the new HARQ-ACK information to the control node).  
Regarding claim 29, Zhao et al. disclose all the subject matter of the claimed invention as recited in claim 28 above without explicitly suggest transmitting sidelink control information to the first UE, the sidelink control information comprising the indication of the uplink resources. However, Liu et al. from the same or similar field of endeavor suggest transmitting sidelink control information to the first UE, the sidelink control information comprising the indication of the uplink resources (paragraph [0151]; the resource for transmitting the target sidelink information is a PUCCH resource and/or a PSFCH resource, the control node may only indicate at least one of at least one resource set of type 2 and at least one resource of type 2 to the first terminal by using the first scheduling signaling) (paragraph [0147]; the first scheduling may include SCI signaling (sidelink control information exchanged between terminals)). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Zhao et al.’s method/system the step of transmitting sidelink control information to the first UE, the sidelink control information comprising the indication of the uplink resources as suggested by Liu et al. to configuring the resources for the terminals to communicate between them. The motivation would have been to provide a solution in obtaining uplink resources for transmitting sidelink information to a base station or control node to improve resource configuration flexibility (paragraphs [0003] [0159]).
Regarding claim 30, Liu et al. further suggest receive an indication of one or more UE identifiers from the base station, the one or more UE identifiers corresponding to at least the first UE, wherein transmitting the indication of uplink resources is based at least in part on receiving the indication of the one or more UE identifiers (paragraph [0175]; scheduling signaling may include terminal identifier, a group identifier, a resource identifier and a service identifier, a HARQ process identifier, a sidelink information feedback resource identifier, a transmission type identifier, a resource scheduling type identifier) (paragraphs [0072-0073]; target sidelink information includes at least one of first sidelink information and second sidelink information).  
Claim(s) 7 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20220353045 A1) in view of Park et al. (US 20200313805 A1).
Regarding claim 7, Zhao et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest receiving a message instructing the first UE to determine whether communication between the first UE and the second UE is blocked, wherein transmitting the sidelink feedback information for the sidelink shared channel transmission to the base station over the indicated uplink resources is based at least in part on determining whether communication between the first UE and the second UE is blocked. However, Park et al. from the same or similar field of endeavor suggest receiving a message instructing the first UE to determine whether communication between the first UE and the second UE is blocked, wherein transmitting the sidelink feedback information for the sidelink shared channel transmission to the base station over the indicated uplink resources is based at least in part on determining whether communication between the first UE and the second UE is blocked (paragraph [0180]; UE determines whether sidelink transmission (between UEs) is successful or fails (blocked) based on the information received from corresponding UE. The UE may transmit, to the base station, information on success or failure of sidelink transmission, according to this, over a PUCCH resource assigned through a PUCCH resource indicator of the sidelink assignment DCI format previously received). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Zhao et al.’s method/system the step of receiving a message instructing the first UE to determine whether communication between the first UE and the second UE is blocked, wherein transmitting the sidelink feedback information for the sidelink shared channel transmission to the base station over the indicated uplink resources is based at least in part on determining whether communication between the first UE and the second UE is blocked as suggested by Park et al. The motivation would have been to improve data scheduling using feedback information when network congestion/failure occurs.  
Regarding claim 25, Zhao et al. disclose all the subject matter of the claimed invention as recited in claim 20 above without explicitly suggest receiving a message instructing the first UE to determine whether communication between the first UE and the second UE is blocked, wherein transmitting the sidelink feedback information for the sidelink shared channel transmission to the base station over the indicated uplink resources is based at least in part on determining whether communication between the first UE and the second UE is blocked. However, Park et al. from the same or similar field of endeavor suggest receiving a message instructing the first UE to determine whether communication between the first UE and the second UE is blocked, wherein transmitting the sidelink feedback information for the sidelink shared channel transmission to the base station over the indicated uplink resources is based at least in part on determining whether communication between the first UE and the second UE is blocked (paragraph [0180]; UE determines whether sidelink transmission (between UEs) is successful or fails (blocked) based on the information received from corresponding UE. The UE may transmit, to the base station, information on success or failure of sidelink transmission, according to this, over a PUCCH resource assigned through a PUCCH resource indicator of the sidelink assignment DCI format previously received). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Zhao et al.’s method/system the step of receiving a message instructing the first UE to determine whether communication between the first UE and the second UE is blocked, wherein transmitting the sidelink feedback information for the sidelink shared channel transmission to the base station over the indicated uplink resources is based at least in part on determining whether communication between the first UE and the second UE is blocked as suggested by Park et al. The motivation would have been to improve data scheduling using feedback information when network congestion/failure occurs.  
Claim(s) 8 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20220353045 A1) in view of Lee et al. (US 20220376761 A1).
Regarding claim 8, Zhao et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest receiving, by the first UE, an indication of a an order of attempt sequence for performing multiple transmissions of the sidelink feedback information using either uplink resources or sidelink resources, wherein transmitting the sidelink feedback information for the sidelink shared channel transmission to the base station over the indicated uplink resources is based at least in part on the order of attempt sequence. However, Lee et al. from the same or similar field of endeavor suggest receiving, by the first UE, an indication of a an order of attempt sequence for performing multiple transmissions of the sidelink feedback information using either uplink resources or sidelink resources, wherein transmitting the sidelink feedback information for the sidelink shared channel transmission to the base station over the indicated uplink resources is based at least in part on the order of attempt sequence (table 6 and paragraph [0147]; priority is configured for SL HARQ feedback transmitted through the PUCCH and for SL HARQ feedback transmitted through the PSFCH). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Zhao et al.’s method/system the step of receiving, by the first UE, an indication of a an order of attempt sequence for performing multiple transmissions of the sidelink feedback information using either uplink resources or sidelink resources, wherein transmitting the sidelink feedback information for the sidelink shared channel transmission to the base station over the indicated uplink resources is based at least in part on the order of attempt sequence as suggested by Lee et al. The motivation to prioritize transmissions one over the other would have been to improve reliability while reducing latency in the communications network.  
Regarding claim 26, Zhao et al. disclose all the subject matter of the claimed invention as recited in claim 20 above without explicitly suggest receiving, by the first UE, an indication of a an order of attempt sequence for performing multiple transmissions of the sidelink feedback information using either uplink resources or sidelink resources, wherein transmitting the sidelink feedback information for the sidelink shared channel transmission to the base station over the indicated uplink resources is based at least in part on the order of attempt sequence. However, Lee et al. from the same or similar field of endeavor suggest receiving, by the first UE, an indication of a an order of attempt sequence for performing multiple transmissions of the sidelink feedback information using either uplink resources or sidelink resources, wherein transmitting the sidelink feedback information for the sidelink shared channel transmission to the base station over the indicated uplink resources is based at least in part on the order of attempt sequence (table 6 and paragraph [0147]; priority is configured for SL HARQ feedback transmitted through the PUCCH and for SL HARQ feedback transmitted through the PSFCH). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Zhao et al.’s method/system the step of receiving, by the first UE, an indication of a an order of attempt sequence for performing multiple transmissions of the sidelink feedback information using either uplink resources or sidelink resources, wherein transmitting the sidelink feedback information for the sidelink shared channel transmission to the base station over the indicated uplink resources is based at least in part on the order of attempt sequence as suggested by Lee et al. The motivation to prioritize transmissions one over the other would have been to improve reliability while reducing latency in the communications network.  
Claim(s) 9, 18, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20220353045 A1) in view of Lee et al. (US 20220182192 A1).
Regarding claim 9, Zhao et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest identifying a mapping between one or more hybrid automatic repeat request process identifiers and one or more sidelink process identifiers. However, Lee et al. from the same or similar field of endeavor suggest identifying a mapping between one or more hybrid automatic repeat request process identifiers and one or more sidelink process identifiers (paragraph [0165]; the first HARQ process ID may be mapped one-to-one with a first sidelink (SL) process ID related to the first PSSCH). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Zhao et al.’s method/system the step of identifying a mapping between one or more hybrid automatic repeat request 4 process identifiers and one or more sidelink process identifiers as suggested by Lee et al. The motivation would have been for the UE to efficiently perform SL communication (paragraph [0015]).
Regarding claim 18, Zhao et al. disclose all the subject matter of the claimed invention as recited in claim 11 above without explicitly suggest identifying a mapping between one or more hybrid automatic repeat request process identifiers and one or more sidelink process identifiers. However, Lee et al. from the same or similar field of endeavor suggest identifying a mapping between one or more hybrid automatic repeat request process identifiers and one or more sidelink process identifiers (paragraph [0165]; the first HARQ process ID may be mapped one-to-one with a first sidelink (SL) process ID related to the first PSSCH). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Zhao et al.’s method/system the step of identifying a mapping between one or more hybrid automatic repeat request 4 process identifiers and one or more sidelink process identifiers as suggested by Lee et al. The motivation would have been for the UE to efficiently perform SL communication (paragraph [0015]).
Regarding claim 27, Zhao et al. disclose all the subject matter of the claimed invention as recited in claim 20 above without explicitly suggest identifying a mapping between one or more hybrid automatic repeat request process identifiers and one or more sidelink process identifiers. However, Lee et al. from the same or similar field of endeavor suggest identifying a mapping between one or more hybrid automatic repeat request process identifiers and one or more sidelink process identifiers (paragraph [0165]; the first HARQ process ID may be mapped one-to-one with a first sidelink (SL) process ID related to the first PSSCH). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Zhao et al.’s method/system the step of identifying a mapping between one or more hybrid automatic repeat request 4 process identifiers and one or more sidelink process identifiers as suggested by Lee et al. The motivation would have been for the UE to efficiently perform SL communication (paragraph [0015]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476